Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer


 Criminal Case No. 14-cr-00396-PAB
 Civil Case No. 19-cv-01976-PAB

 UNITED STATES OF AMERICA,

       Plaintiff,

 v.

 DELANO MARCO MEDINA,

      Defendant.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

       Movant, Delano Marco Medina, has filed a pro se Motion to Vacate, Set Aside or

 Correct Sentence Pursuant to Title 28 U.S.C. § 2255 [Docket No. 242]. The United

 States filed a response. Docket No. 249. The Court construes Mr. Medina’s filings

 liberally because he is not represented by counsel. See Haines v. Kerner, 404 U.S.

 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However,

 the Court will not act as a pro se litigant’s advocate. See Hall, 935 F.2d at 1110. For

 the reasons discussed below, the § 2255 motion will be denied.

 I. PROCEDURAL HISTORY

       On October 7, 2014, Mr. Medina was indicted on one count of being a felon in

 possession of a firearm. See Docket No. 1. On June 9, 2015, a superseding

 indictment was filed, charging Mr. Medina with numerous offenses, including bank fraud

 and aggravated identity theft. See Docket No. 13. He also faced numerous state

 charges in three different states. See United States v. Medina, 918 F.3d 774, 778 (10th
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 2 of 24




 Cir. 2019). Because of Mr. Medina’s various state charges and frequent transfers

 between state jails, writs of habeas corpus to bring Mr. Medina into federal custody

 were unsuccessful. See id. at 778-79 (noting that Mr. Medina was transferred 46

 times). As a result, his first appearance in federal court did not occur until January

 2017. See id.

        Mr. Medina, pro se, asserted that his right to a speedy trial had been violated by

 the delay between his federal indictment and appearance in federal court. See Docket

 Nos. 42, 43. After those pro se motions were stricken because he was represented by

 counsel, see Docket No. 44, Mr. Medina’s counsel submitted another motion arguing

 that Mr. Medina’s speedy trial rights had been violated. See Docket No. 55. On April 7,

 2017, the Court held a hearing on the speedy trial motion. See Medina, 918 F.3d at

 784. The Court concluded that, on balance, the Barker v. Wingo, 407 U.S. 514 (1972),

 factors weighed in favor of finding that no speedy trial violation had occurred. See

 Medina, 918 F.3d at 785-86. Specifically, the Court concluded that the length of the

 delay, the reason for the delay, and the assertion of Mr. Medina’s speedy trial rights

 weighed in favor of Mr. Medina. See id. However, the Court found that Mr. Medina

 suffered no prejudice because he failed to show that the information and evidence he

 alleged was lost due to the delay was unavailable. See id.

        After the Court denied Mr. Medina’s speedy trial motion, he filed motions to

 appoint substitute counsel. See Docket Nos. 61, 68. At a hearing, the Court denied

 such motions. See Docket No. 232 at 3. However, the Court asked Mr. Medina

 whether he wanted to proceed pro se; Mr. Medina stated that he did. See id. The

 Court then had a colloquy with Mr. Medina about self-representation, determined that

                                              2
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 3 of 24




 he waived his right to counsel knowingly and voluntarily, permitted him to proceed pro

 se, and appointed standby counsel. See id. at 14.

        Approximately five months later, Mr. Medina pled guilty to two counts of being a

 felon in possession of a firearm, one count of mail theft, one count of bank fraud, and

 two counts of aggravated identity theft. See Docket No. 177. In his plea agreement,

 Mr. Medina waived his right to appeal or assert a collateral attack on his sentence,

 except that he reserved the right to appeal the speedy trial issue. See id. at 3. The

 Court accepted Mr. Medina’s plea agreement, Docket No. 234 at 37, and sentenced Mr.

 Medina to 153 months imprisonment. See Docket No. 209.

        Mr. Medina appealed the Court’s decision on the speedy trial issue to the Tenth

 Circuit. See United States v. Medina, 918 F.3d 774 (10th Cir. 2019). Mr. Medina

 argued that, while the Court properly concluded that the first three Barker factors

 weighed in his favor, it incorrectly determined that he did not suffer any prejudice from

 the delay. See id. at 788. The Tenth Circuit disagreed, holding that, in totality, the

 Barker factors weighed against finding that Mr. Medina suffered any speedy trial

 violation for the delay between his indictment and federal appearance. See id. at 793.

 Specifically, the panel concluded that the reason f or the delay weighed in favor of the

 government. See id. at 788-89. The Tenth Circuit also found that Mr. Medina failed to

 show any prejudice from the delay because (1) “Mr. Medina did not invoke the Speedy

 Trial Act deadline upon his arrival in federal court [but,] instead, [] moved to add 180

 days to the Speedy Trial Act period” and (2) made no showing that the evidence he

 alleged would prove his case was actually unavailable. See id. at 791-93.




                                              3
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 4 of 24




        Mr. Medina now files a motion under 28 U.S.C. § 2255 collaterally attacking his

 sentence. See Docket No. 242. He brings five claims: (1) his right to a speedy trial was

 violated; (2) he was denied effective assistance of counsel; (3) his Sixth Amendment

 right to self-representation was violated; (4) his right to due process under the Fifth and

 Fourteenth Amendments was violated; and (5) the government violated Brady v.

 Maryland, 373 U.S. 83 (1963). See Docket No. 242 at 3, 19, 25-27.

 II. ANALYSIS

        A. Waiver

        The Court finds that Mr. Medina has waived the right to assert three of his

 claims. As relevant here, Mr. Medina’s plea agreement states:

        The defendant [] knowingly and voluntarily waives the right to challenge
        this prosecution, conviction, or sentence in any collateral attack (including,
        but not limited to, a motion brought under 28 U.S.C. § 2255). This waiver
        provision does not prevent the defendant from seeking relief otherwise
        available in a collateral attack on any of the following grounds: (1) The
        defendant should receive the benefit of an explicitly retroactive change in
        the sentencing guidelines or sentencing statute; (2) the defendant was
        deprived of the effective assistance of counsel; or (3) the defendant was
        prejudiced by prosecutorial misconduct.

 Docket No. 177 at 3. A plea agreement waiver, however, does not end the inquiry. A

 court must determine “(1) whether the disputed [claim] falls within the scope of the

 waiver of appellate rights; (2) whether the defendant knowingly and voluntarily waived

 his appellate rights; and (3) whether enforcing the waiver would result in a miscarriage

 of justice.” See United States v. Viera, 674 F.3d 1214, 1217 (10th Cir. 2012) (citing

 United States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004)). T he Court addresses

 each factor in turn.




                                              4
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 5 of 24




               1. Scope of Waiver

        The Court finds that plaintiff’s first, third, and fourth claims are within the

 scope of the plea waiver. Through his plea agreement, Mr. Medina waived his right to

 file a collateral attack, including a § 2255 motion, except as to explicitly retroactive

 changes in the sentencing guidelines or sentencing statute, ineffective assistance of

 counsel, and prosecutorial misconduct. See Docket No. 177 at 3. Thus, unless a claim

 falls within these three exceptions, Mr. Medina has waived any and all rights to a

 collateral attack. Mr. Medina’s first claim, that his right to a speedy trial was violated,1

 does not bear on sentencing guidelines, assistance of counsel, or prosecutorial

 misconduct. The same goes for his third claim, that his right to self representation was

 violated, and fourth, that his due process rights were violated because his speedy trial

 argument was not properly addressed. Docket No. 242 at 26-27. As a result, because

 Mr. Medina’s first, third, and fourth claims do not have any connection to the sentencing

 guidelines, ineffective assistance of counsel, or prosecutorial misconduct, he waived

 any right to assert them. However, Mr. Medina’s second (ineffective assistance of

 counsel) and fifth (violation of Brady)2 claims fall under the exceptions to his waiver.




        1
         Although Mr. Medina specifically reserved the right to appeal his speedy trial
 claim, he waived the right to collaterally attack any such claim.
        2
          A Brady claim is characterized as a “prosecutorial misconduct claim,” and, as a
 result, would not be covered by Mr. Medina’s waiver. Cf. Banks v. Dretke, 540 U.S.
 688, 691 (2004); see also Douglas v. Workman, 560 F.3d 1156, 1190-92 (10th Cir.
 2009) (collecting cases and explaining the ways in which a Brady claim can be
 classified as a prosecutorial misconduct claim).

                                                5
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 6 of 24




        2. Knowing and Voluntary Waiver

        The Court finds that Mr. Medina’s waiver with respect to claims one, three, and

 four was knowing and voluntary. While only waivers that are knowing and voluntary will

 be enforced, it is the defendant who has the burden of demonstrating that the waiver

 was not knowing and voluntary. See United States v. Tanner, 721 F.3d 1231, 1233

 (10th Cir. 2013) (citations omitted). A court looks to two factors in particular: (1)

 “whether the language of the plea agreement states that the defendant entered the

 agreement knowingly and voluntarily” and (2) “whether there was an adequate Federal

 Rule of Criminal Procedure colloquy.” See id. (citing Hahn, 359 F.3d 1315). “A

 properly conducted plea colloquy, particularly one containing express findings, will, in

 most cases, be conclusive on the waiver issue, in spite of a defendant's post hoc

 assertions to the contrary.” Id.; see also Blackledge v. Allison, 431 U.S. 63, 73-74

 (1977) (“Solemn declarations in open court carry a strong presumption of verity. The

 subsequent presentation of conclusory allegations unsupported by specifics is subject

 to summary dismissal, as are contentions that in the face of the record are wholly

 incredible.”).

        Mr. Medina’s plea agreement specifically states that he “knowingly and

 voluntarily waives the right to challenge this prosecution, conviction or sentence in any

 collateral attack (including but not limited to, a motion under 28 U.S.C. § 2255),” other

 than the three exceptions already discussed. See Docket No. 177 at 3. As a result, the

 first factor, the language of the plea agreement, weighs in favor of finding that Mr.

 Medina knowingly and voluntarily waived his right to collaterally attack his sentence.




                                               6
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 7 of 24




        Additionally, at Mr. Medina’s change of plea hearing, the Court confirmed that

 Mr. Medina’s pleas of guilty were knowing and voluntary. First, the Court determined

 that Mr. Medina was alert, sober, and competent, asking him whether “[a]nything about

 the way that you feel today, whether physically or emotionally, that would cause you not

 to be able to understand what we are doing today in court?,” to which Mr. Medina

 responded “no.” See Docket No. 234 at 3-7. Second, the Court determined that Mr.

 Medina read his plea agreement and was able to ask his advisory counsel any

 questions about his plea agreement. See id. at 8. He stated that advisory counsel

 answered his questions regarding the plea agreement to his satisfaction. See id. After

 doing this, Mr. Medina affirmed that he signed his plea agreement voluntarily. See id.

 at 9. He also confirmed that no one forced or threatened him to plead guilty. See id. at

 25.

        In regards to the appellate waiver at issue here, the Court read the waiver

 language to Mr. Medina and asked him whether he understood those waivers, to which

 Mr. Medina responded, “[y]es, I do.” See id. at 14-15. Considered as a whole, the

 record demonstrates that the Court had a detailed colloquy with Mr. Medina about his

 plea agreement and his waiver of appellate rights and that such waivers were made

 knowingly and voluntarily.

        Mr. Medina argues that “[t]he plea does not waive relief for deprivations of rights

 affecting the validity of the plea itself, including the denial or ineffectiveness of counsel

 or other violations of due process during the plea process.” See Docket No. 250 at 2.

 He further suggests that the government “lied to the court on appeal about various

 issues in their Answer Brief to create a false narrative,” which rendered the plea

                                               7
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 8 of 24




 “coerced, unknowing, and involuntary.” See Docket No. 242 at 27. However, Mr.

 Medina provides no evidence that his waiver was unknowing and involuntary, and it is

 his burden to prove that it was. See Tanner, 721 F.3d at 1233. Mr. Medina’s post-hoc,

 conclusory assertions are insufficient to demonstrate that his waiver was unknowing

 and involuntary. See id.; see also Blackledge, 431 U.S. at 73-74. Moreover, the

 government’s alleged actions on appeal say nothing regarding Mr. Medina’s waiver of

 his right to collaterally attack his sentence and conviction that occurred long before

 appeal. Given the specific language in the plea agreement and the extensive colloquy

 at Mr. Medina’s change of plea hearing, the Court finds that his waiver as to claims one,

 three, and four was knowing and voluntary.

        3. Miscarriage of Justice

        The third factor for a court to consider in enforcing a waiver in a plea agreement

 is whether the waiver will result in a miscarriage of justice. See Viera, 674 F.3d at

 1217. The four circumstances where enforcement of the waiver results in a miscarriage

 of justice occur “when (1) the district court relied on an impermissible factor such as

 race, (2) ineffective assistance of counsel in connection with the negotiation of the

 waiver renders the waiver invalid, (3) the sentence exceeds the statutory maximum, or

 (4) the waiver is otherwise unlawful.” See United States v. Phillips, 831 F. App’x 921,

 922 (10th Cir. 2020) (unpublished) (quotations omitted) (citing Hahn, 359 F.3d at 1327).

 The defendant bears the burden to demonstrate that the waiver results in a miscarriage

 of justice. See id. (citing United States v. Anderson, 374 F.3d 955, 959 (10th Cir.

 2004)).




                                              8
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 9 of 24




        Here, Mr. Medina makes no argument that any of the four circumstances are

 applicable, and the Court finds that they are not. There is no evidence that the Court

 relied on an impermissible factor in sentencing, that there was ineffective assistance of

 counsel in negotiating the waiver, that Mr. Medina’s sentence exceeds the statutory

 maximum, or that the waiver is otherwise unlawful. While Mr. Medina does argue that

 he received ineffective assistance of counsel, that argument relates specifically to his

 speedy trial claims, when he was represented by counsel. See Docket No. 242 at 19-

 27. He makes no such claim in regards to the plea agreement or the waivers contained

 in the plea agreement, at which time he represented himself. In fact, even in regard to

 his advisory attorney, the Court asked Mr. Medina at the change of plea hearing

 whether his questions regarding the plea agreement were answered satisfactorily by his

 advisory counsel, to which Mr. Medina replied yes. Docket No. 234 at 8. Thus, the

 Court finds that enforcing the waivers will not result in a miscarriage of justice and, as a

 result, Mr. Medina waived his right to seek collateral review as to his first, third, and

 fourth claims.

        B. Fifth Claim

        The Court finds that Mr. Medina waived his fifth claim for a Brady violation

 because the alleged misconduct by the government arose before the entry of the guilty

 plea, Mr. Medina was aware of the alleged misconduct before his guilty plea, and his

 guilty plea was entered into knowingly and voluntarily.

        Although claims that “do not contradict the terms of the indictment or the written

 plea agreement,” such as a claim that the statute of conviction is unconstitutional, may

 be brought after a valid plea agreement, not all claims can. See Class v. United States,

                                               9
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 10 of 24




 138 S. Ct. 798, 803-805 (2018). For example, “case-related constitutional defects that

 occurred prior to the entry of the guilty plea” may not be attacked so long as the guilty

 plea was knowing and voluntary. See id. at 804-05 (quotations and citations omitted).

 As a result, “[a] valid guilty plea also renders irrelevant–and thereby prevents the

 defendant from appealing–the constitutionality of case-related government conduct that

 takes place before the plea is entered.” See id. at 805. As it relates to a Brady

 violation, a guilty plea will not serve to waive a Brady claim if it “render[s] a defendant’s

 plea involuntary.” See United States v. Dahl, 597 F. App’x 489, 490 (10th Cir. 2015)

 (unpublished) (citing United States v. Wright, 43 F.3d 491, 496 (10th Cir. 1994)). A

 plea will only be involuntary if the evidence that was not provided was both “favorable to

 the defendant as exculpatory evidence . . . [and] material to the defendant’s guilt or

 punishment.” See id. at 491 (citing United States v. Walters, 269 F.3d 1207, 1214 (10th

 Cir. 2001)). “In the context of an attack on the validity of a plea, evidence is considered

 material where there is a reasonable probability that but for the failure to produce such

 information the defendant would not have entered the plea but instead would have

 insisted on going to trial.” Walters, 269 F.3d at 1214 (quotations omitted).

        Here, even if the allegedly withheld evidence is both favorable to Mr. Medina and

 exculpatory, Mr. Medina has failed to show a reasonable probability that, but for the

 government’s failure to produce evidence, he would have insisted on going to trial. See

 Dahl, 597 F. App’x at 491 (“Dahl points to no objective evidence that, had he obtained

 this evidence, he would have foregone the plea and gone to trial.”). To the contrary, the

 evidence in the record demonstrates that Mr. Medina believed the government had




                                              10
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 11 of 24




 withheld exculpatory evidence before his guilty plea and before sentencing, and chose

 to enter a guilty plea regardless.

        First, Mr. Medina claims that the government provided him a USB-drive with “no

 data” on it, rendering discovery incomplete until “August of 2017.” See Docket No. 242

 at 27-28. However, Mr. Medina raised the same issue regarding the USB-drive’s

 functionality before pleading guilty. See Docket Nos. 91, 135. Given that Mr. Medina

 was aware of the issues with the USB-drive – and that he admits he was able to

 retrieve the documents from the USB-drive prior to pleading guilty, see Docket No. 242

 at 27 – Mr. Medina has failed to offer any argument or evidence that the information on

 the USB-drive would have changed his decision on whether to plead guilty.

        Second, Mr. Medina argues that the government disclosed exculpatory

 information to him for the first time at sentencing. See id. at 28. However, the

 information provided at the sentencing hearing was evidence previously provided to Mr.

 Medina in discovery. See Docket No. 249 at 18-19; Docket No. 184 at 2. T he

 document disclosed at sentencing was merely a summary of the transactions already

 disclosed to Mr. Medina. See id. Moreover, Mr. Medina referenced and utilized the

 summary at sentencing and did not file a contemporaneous objection to it. See, e.g.

 Docket No. 235 at 57-58. Nevertheless, Mr. Medina argues that the government’s

 check transaction summary demonstrates that Mr. Medina “could not have possibly

 committed at least half the alleged crimes.” See Docket No. 242 at 28. Mr. Medina

 appears to be arguing that the transaction summary shows that checks were cashed

 while he was in jail and, because he was in jail, he could not have completed the check

 transactions. See id. But Mr. Medina does not argue that he was not aware of the

                                            11
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 12 of 24




 dates he was in jail or the charges that the government brought against him such that

 the evidence that he was in jail was not previously available to him. Given that this

 evidence was available to him before entry of his guilty plea, he cannot now argue that

 he would have gone to trial had the summary been provided earlier.

       Because there is no evidence that the allegedly withheld documents were

 material to Mr. Medina’s decision to enter a guilty plea, the Court finds that Mr. Medina

 waived any right to assert a Brady claim.

       C. Ineffective Assistance of Counsel

       Mr. Medina’s second claim is one for ineffective assistance of counsel based on

 his counsel’s actions at his speedy trial hearing. See id. at 19. The Court finds that Mr.

 Medina has failed to demonstrate that his attorney’s representation was ineffective.

       As a general matter, to establish ineffective assistance of counsel, Mr. Medina

 must demonstrate both that counsel’s performance fell below an objective standard of

 reasonableness and that his counsel’s deficient performance resulted in prejudice to his

 defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). “Judicial scrutiny of

 counsel’s performance must be highly deferential.” Id. at 689. There is “a strong

 presumption” that counsel’s performance falls within the range of “reasonable

 professional assistance.” Id. Mr. Medina bears the burden of overcoming this

 presumption by showing that the alleged errors were not sound strategy under the

 circumstances. See id. “For counsel’s performance to be constitutionally ineffective, it

 must have been completely unreasonable, not merely wrong.” Boyd v. Ward, 179 F.3d

 904, 914 (10th Cir. 1999).




                                             12
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 13 of 24




        Under the prejudice prong, Mr. Medina must demonstrate that there is “a

 reasonable probability that, but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.” Strickland, 466 U.S. at 694. “A reasonable

 probability is a probability sufficient to undermine confidence in the outcome.” Id.; see

 also Harrington v. Richter, 562 U.S. 86, 112 (2011) (stating that “[t]he likelihood of a

 different result must be substantial, not just conceivable”). In order for a defendant to

 make an ineffective assistance claim, he must identify the specific “acts or omissions of

 counsel that are alleged not to have been the result of reasonable professional

 judgment.” Strickland, 466 U.S. at 690.

        The Court finds that Mr. Medina has failed to meet his burden of showing that

 the outcome of his speedy trial claim would have been different had (1) counsel argued

 the “failure to serve a detainer form . . . or object when the government submitted a

 faulty detainer form,” (2) counsel called Mr. Medina’s “four other witnesses” or (3) Mr.

 Medina testified at the speedy trial hearing. See Docket No. 242 at 20-26.

        As to Mr. Medina’s first argument, when considering the Barker factors at the

 hearing, the only factor that the Court found did not weigh in Mr. Medina’s favor was the

 fourth, whether he suffered prejudice as a result of the delay. See Medina, 918 F.3d at

 785-86. The Court concluded that the length of the delay, the reason for the delay, and

 the assertion of Mr. Medina’s speedy trial rights weighed in favor of Mr. Medina. See id.

 But Mr. Medina’s argument regarding the failure to serve the detainer form and the

 faulty detainer go to the reason and length the delay, which the Court already




                                             13
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 14 of 24




 concluded weighed in Mr. Medina’s favor.3 Any argument regarding the detainer does

 not have a reasonable probability to change the outcome when the factors it bears on

 were already found to be in Mr. Medina’s favor.

        As to Mr. Medina’s second and third arguments, they do not succeed because

 Mr. Medina fails to explain how the witnesses not called, including himself, would have

 demonstrated that the evidence he sought from his cell phone was not available from

 other sources. Mr. Medina fails to explain how he or his witnesses would have proved

 that “location information retained by third parties – for example, his email records or

 debit card transactions – cannot be obtained.” See Medina, 918 F.3d at 791; see also

 id. n. 14 (“He has not adduced evidence of failed attempts to retrieve his banking

 information, email records, hotel reservations, or other sources of data stored by third

 parties.”). While Mr. Medina argues that these witnesses would show how the cell

 phone and location data are irretrievable, as the Tenth Circuit found on appeal, the

 issue is not whether the cell phone data was irretrievable, a point which Mr. Medina

 demonstrated, but whether the information was unavailable from other sources. See id.

 at 790-91. Even if Mr. Medina and his witnesses testified that the cell phone data was

 irretrievable, there is no “reasonable probability . . . [that] the result of the proceeding

 would have been different,” Strickland, 466 U.S. at 694, because such testimony does

 not relate to the ability of Mr. Medina to get that information from other sources.

        Mr. Medina also argues that his counsel’s “failure to know the law” created a

 conflict of interest. Docket No. 242 at 25. It appears that Mr. Medina is arg uing that,


        3
         The record also demonstrates that Mr. Medina’s counsel did raise the issue of
 notice and faulty detainer. See Docket No. 55 at 3, 9; Docket No. 229 at 51.

                                               14
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 15 of 24




 because his counsel allegedly did not know the law, he was not adequately represented

 at the speedy trial hearing. Although Mr. Medina argues that his counsel made errors

 as to the detainer form, witnesses, and Mr. Medina’s own testimony, as discussed

 above, he does not outline the legal errors that demonstrate his counsel did not “know

 the law.” See id. But Mr. Medina must show that there is “a reasonable probability that,

 but for counsel’s unprofessional errors, the result of the proceeding would have been

 different.” Strickland, 466 U.S. at 694. Without identifying the errors, he cannot meet

 his burden of showing that the proceeding would be different. Nevertheless, counsel’s

 briefing and argument demonstrate that he was competent. See Docket No. 55; Docket

 No. 229 at 30-50. Moreover, Mr. Medina appealed his speedy trial claim and the Tenth

 Circuit affirmed. It is unclear how there can be a reasonable probability of a different

 outcome as to the speedy trial claim when Mr. Medina had the opportunity to appeal it.

        Finally, Mr. Medina argues that he was forced to choose between representing

 himself and proceeding with inadequate counsel. See Docket No. 242 at 24. Although

 a defendant has a Sixth Amendment right to waive counsel and represent himself, the

 waiver must be “an intentional relinquishment or abandonment of a known right or

 privilege.” See United States v. Williamson, 859 F.3d 843, 861-62 (10th Cir. 2017)

 (citing States v. McConnel, 749 F.2d 1441, 1450-51 (10th Cir. 1984)). “W hether a

 defendant’s waiver of counsel is voluntary ‘turns on whether defendant’s objections to

 present counsel are such that he has a right to new counsel.’” Id. (quoting United

 States v. Padilla, 819 F.2d 952, 955 (10th Cir. 1987)). A def endant must

 “demonstrate[] good cause warranting the appointment of new counsel [for] the

 defendant’s decision to waive counsel [to] be considered voluntary.” Id. (citing United

                                             15
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 16 of 24




 States v. Taylor, 183 F.3d 1199, 1203 (10th Cir. 1999)). Other than the three specif ic

 issues already addressed, Mr. Medina has offered no evidence to demonstrate that

 there was good cause to warrant the appointment of new counsel. The Court rejected

 Mr. Medina’s arguments regarding counsel’s performance at a hearing on Mr. Medina’s

 motion to substitute, see Docket No. 230, and Mr. Medina offers no new arguments or

 examples of ineffectiveness now to demonstrate that his waiver was not knowing and

 voluntary.

        C. Remaining Motions

        Mr. Medina has filed numerous motions involving the same claims and conduct

 at issue in his § 2255 motion. See Docket No. 251 (motion for evidentiary hearing);

 Docket No. 252 (motion for supplemental authority); Docket No. 253 (motion for an

 investigator); Docket No. 254 (motion for stay); Docket No. 255 (motion for judgment on

 the pleadings); Docket No. 256 (motion for summary judgment); Docket No. 261

 (motion for reconsideration); Docket No. 263 (motion to amend detainer); Docket No.

 265 (motion to issue subpoenas); Docket No. 266 (motion for final determination);

 Docket No. 275 (motion to compel judgment).

        First, as to Mr. Medina’s request for an evidentiary hearing, Docket Nos. 251,

 270, the Court finds that “the motion and the files and records of the case conclusively

 show that [Mr. Medina] is entitled to no relief.” See 28 U.S.C. § 2255(b). Mr. Medina is

 only entitled to an evidentiary hearing if there are disputed facts. See United States v.

 Gallegos, 459 F. App’x 714, 716-17 (10th Cir. 2012) (unpublished). Here, Mr. Medina’s

 § 2255 motion is denied on legal grounds, without respect to any allegedly disputed

 factual issue. The only claim which Mr. Medina claims he is entitled to an evidentiary

                                             16
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 17 of 24




 hearing on is his ineffective assistance of counsel claim. See Docket No. 251 at 7. He

 argues that his cell phone records would prove his location. See id. at 7-8, ¶¶ 16-17.

 However, as noted above, the issue is not whether the information on his cell phone

 was irretrievable and whether that information would have been beneficial to Mr.

 Medina, but whether that information is irretrievable from other sources. While Mr.

 Medina now argues that Facebook, Instagram, and Google information is irretrievable,

 see id. at 1-3, ¶¶ 2-3, 6, he again fails to explain why only that information could

 demonstrate his location, versus debit card transactions or hotel reservations, as the

 Tenth Circuit noted. See Medina, 918 F.3d at 790-91. As a result, the Court concludes

 that an evidentiary hearing is unnecessary because the record conclusively establishes

 that Mr. Medina is not entitled to relief.

        Second, as to Mr. Medina’s two motions for an investigator, Docket Nos. 253,

 269, the Court denies them for the same reasons. Even if Mr. Medina finds an

 investigator who can confirm that the cell phone data would provide helpful alibi

 information, he does not explain why that information is not available from other

 sources.

        Third, regarding Mr. Medina’s request to file an interlocutory appeal to the Tenth

 Circuit, see Docket No. 254, Mr. Medina fails to explain what order of the Court he

 wishes to appeal. Rather, he appears to seek reconsideration f rom the Tenth Circuit.

 See id. at 1-2. Given that Mr. Medina already appealed the Court’s decision, see

 United States v. Medina, 914 F.3d 774 (10th Cir. 2019), it is unclear how the Court

 could provide Mr. Medina the opportunity to appeal it yet again.




                                              17
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 18 of 24




        Fourth, Mr. Medina’s two motions pursuant to Federal Rule of Civil Procedure

 12(c), Docket Nos. 255, 278, are procedurally improper. Moreover, it is yet another

 attempt to argue the claims in his § 2255 motion. As a result, those motions are denied

 for the same reasons as his § 2255 motion.

        Fifth, Mr. Medina’s motion for summary judgment, Docket No. 256, is another

 attempt to argue his § 2255 motion. It is denied for the same reasons as his § 2255

 motion.

        Sixth, Mr. Medina’s two requests that the Court order the government to provide

 additional briefing on the prejudice resulting from his lost phone and the alleged failure

 to provide a detainer are denied. See Docket Nos. 258, 271. First, the Court

 concludes that the government has sufficiently addressed these issues. Second, and

 more importantly, for the reasons discussed in analyzing his § 2255 motion, neither of

 those issues would have any effect on the outcome of his speedy trial claim. As a

 result, the request is denied.

        Seventh, Mr. Medina submits a motion to reconsider, Docket No. 261, the

 Court’s order providing him with the docket sheet and various writs of habeas corpus

 that were issued while Mr. Medina was in state custody. See Docket No. 260. In that

 motion, Mr. Medina claims that he was never served a detainer and it caused him

 prejudice. See Docket No. 261 at 3-4. As analyzed in regards to his § 2255 motion,

 the delay and reason for the delay as to Mr. Medina’s speedy trial claim weigh in his

 favor. Thus, the motion is denied.

        Eighth, Mr. Medina seeks “partial summary judgment on the detainer claim” and

 an evidentiary hearing for that claim. Docket No. 263 at 4. For the reasons discussed

                                             18
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 19 of 24




 in the § 2255 motion, the date on which Mr. Medina was provided the detainer and

 whether it was faulty are irrelevant to the ultimate issue. As a result, the motion is

 denied.

        Ninth, Mr. Medina’s request to serve subpoenas for an evidentiary hearing, see

 Docket No. 265, is denied, as an evidentiary hearing is unnecessary.

        Tenth, Mr. Medina’s third motion for summary judgment, Docket No. 266,

 regarding the cell phone data is denied for the same reasons his § 2255 is denied on

 that issue.

        Eleventh, Mr. Medina’s request for appointment of counsel for an evidentiary

 hearing and to seek expert testimony, Docket No. 273, is denied because an

 evidentiary hearing and expert testimony is unnecessary for the reasons already

 discussed.

        Twelfth, Mr. Medina’s request for another copy of the docket sheet, see Docket

 No. 274, is granted.

        Thirteenth, Mr. Medina has filed a motion to amend his § 2255 motion. See

 Docket No. 278. “Pursuant to the provisions of Fed. R. Civ. P. 15(a)(2), a movant may

 file an amended § 2255 motion at any time during post-conviction proceedings with

 leave of court.” United States v. Roe, 913 F.3d 1285, 1296 (10th Cir. 2019). However,

 an amendment only relates back to the original pleading when “the amendment asserts

 a claim . . . that arose out of the conduct, transaction, or occurrence set out—or

 attempted to be set out—in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). Without

 a claim relating back, a motion under § 2255 must be brought within a year from “the

 date on which the judgment of conviction becomes final.” 28 U.S.C. § 2255(f)(1).

                                             19
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 20 of 24




        For untimely § 2255 amendments, those made outside of the one year window,

 a claim will only relate back if, “by way of additional facts, [the amendment] clarifies or

 amplifies a claim or theory in the original motion.” Roe, 913 F.3d at 1296 (quoting

 United States v. Espinoza-Saenz, 235 F.3d 501, 505 (10th Cir. 2000)). However, if the

 “proposed amendment . . . seek[s] to add a new claim or to insert a new theory into the

 case,” it does not relate back to the original motion. Id. (quoting Espinoza-Saenz, 235

 F.3d at 505). “[T]he operative question” for relation-back “is whether ‘the original and

 amended [motions] state claims that are tied to a common core of operative facts.’” Id.

 at 1298 (quoting United States v. Trent, 884 F.3d 985, 992-93 (10th Cir. 2018)). “The

 answer to that question will often turn on whether the newly asserted claim would have

 had to be pleaded as a discrete claim under Section 2255 Rule 2(b) if it was set out in

 the original § 2255 motion.” Id.

        The Supreme Court denied Mr. Medina’s petition for writ of certiorari on June 10,

 2019. See Medina v. United States, 139 S. Ct. 2706 (2019). As a result, his conviction

 became final on that date. United States v. Burch, 202 F.3d 1274, 1279 (10th Cir.

 2000). To fall within the one year window, any § 2255 motion or amendment must have

 been filed by June 9, 2020. Mr. Medina’s § 2255 motion was timely filed on July 8,

 2019. See Docket No. 242. However, his motion to amend was filed outside of the one

 year window, on June 8, 2021. See Docket No. 278. Thus, to relate back to his original

 § 2255 motion, the amendment must not “add a new claim or [] insert a new theory into

 the case.” Roe, 913 F.3d at 1296 (quoting Espinoza-Saenz, 235 F.3d at 505).

        Mr. Medina’s motion to amend seeks to amend his § 2255 motion in two ways:




                                              20
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 21 of 24




 first, to remove all of his current claims except for his claim for ineffective assistance of

 counsel and, second, to add a new theory that he is actually innocent. As to the

 second, this amendment would be a new theory that is entirely separate from his

 current claims and Mr. Medina would have been required to plead this theory separate

 from his current claims. See Roe, 913 F.3d at 1298. The facts necessary to prove he

 is innocent are different from any of the facts in his current claims, which look to the

 actions of counsel, government misconduct, and speedy trial issues. See id. at 1299.

 Accordingly, the second claim does not relate back to Mr. Medina’s other claims.

        As to Mr. Medina’s request to remove all but his ineffective assistance of counsel

 claim, the Court denies the motion. A district court has discretion to permit an untimely

 amendment, see Espinoza-Saenz, 235 F.3d at 505, and while the Court appreciates

 Mr. Medina’s desire to simplify the issues, doing so is unnecessary.

 III. CONCLUSION

        Under Rule 11(a) of the Section 2255 Rules, a “district court must issue or deny

 a certificate of appealability when it enters a final order adverse to the applicant.”

 Under 28 U.S.C. § 2253(c)(2), the Court may issue a certificate of appealability “only if

 the applicant has made a substantial showing of the denial of a constitutional right.”

 Such a showing is made only when “a prisoner demonstrates ‘that jurists of reason

 would find it debatable’ that a constitutional violation occurred, and that the district court

 erred in its resolution.” United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009)

 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). In the present case, the Court

 concludes that Mr. Medina has not made a substantial showing of the denial of a

 constitutional right. Therefore, the Court will deny a certificate of appealability.

                                              21
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 22 of 24




           Wherefore, it is

           ORDERED that Mr. Medina’s Motion to Vacate, Set Aside or Correct Sentence

 Pursuant to Title 28 U.S.C. § 2255 [Docket No. 242] is DENIED. It is further

           ORDERED that Mr. Medina’s Motion for Evidentiary Hearing [Docket No. 251] is

 DENIED. It is further

           ORDERED that Mr. Medina’s Motion for Leave to Provide an Investigator

 [Docket No. 253] is DENIED. It is further

           ORDERED that Mr. Medina’s Motion for Stay [Docket No. 254] is DENIED. It is

 further

           ORDERED that Mr. Medina’s Motion Pursuant to Fed. R. Civ. P. 12(c) [Docket

 No. 255] is DENIED. It is further

           ORDERED that Mr. Medina’s Motion for Summary Judgment [Docket No. 256] is

 DENIED. It is further

           ORDERED that Mr. Medina’s Motion for Answer and Reply [Docket No. 258] is

 DENIED. It is further

           ORDERED that Mr. Medina’s Motion for Reconsideration [Docket No. 261] is

 DENIED. It is further

           ORDERED that Mr. Medina’s Motion to Amend and Correct the Detainer Claim

 [Docket No. 263] is DENIED. It is further

           ORDERED that Mr. Medina’s Motion to Issue or Reserve the Power to Issue

 Subpoenas [Docket No. 265] is DENIED. It is further




                                             22
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 23 of 24




        ORDERED that Mr. Medina’s Motion for Proposed Final Determination by the

 Court [Docket No. 266] is DENIED. It is further

        ORDERED that Mr. Medina’s Motion for Order to Provide Appointment of Expert

 Witness [Docket No. 269] is DENIED. It is further

        ORDERED that Mr. Medina’s Motion Requesting Leave for Expansion of the

 Record [Docket No. 270] is DENIED. It is further

        ORDERED that Mr. Medina’s Motion Requesting an Order to Dismiss in Part and

 For Answer [Docket No. 271] is DENIED. It is further

        ORDERED that Mr. Medina’s Motion for Order to Provide Appointment of

 Counsel [Docket No. 273] is DENIED. It is further

        ORDERED that the portion of Docket No. 274 requesting a copy of the docket

 sheet is GRANTED. The Clerk of Court shall mail Mr. Medina an updated copy of the

 docket sheet. It is further

        ORDERED that Mr. Medina’s Motion to Compel Judgment [Docket No. 275] is

 DENIED. It is further

        ORDERED that Mr. Medina’s Motion to Amend [Docket No. 278] is DENIED. It

 is further

        ORDERED that any other relief that may be contained in any of the motions

 considered is DENIED. It is further




                                           23
Case 1:14-cr-00396-PAB Document 283 Filed 08/10/21 USDC Colorado Page 24 of 24




        ORDERED that, under 28 U.S.C. § 2253(c)(2) and the Rules Governing Section

 2255 Proceedings for the United States District Courts, a certificate of appealability is

 DENIED.

        DATED August 10, 2021.


                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             24
